Citation Nr: 1536983	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an extraschedular rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1970, and from June 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2011, the Veteran and his spouse testified before the undersigned at a hearing at the RO; a transcript of the hearing has been associated with the claims file.

In April 2011, the Board remanded the matter to the agency of original jurisdiction (AOJ) for further evidentiary development.  In a 2011 rating decision and supplemental statement of the case (SSOC), the AOJ granted a 20 percent rating for bilateral hearing loss, on a schedular basis, effective June 9, 2011.  Thereafter, the matter was returned to the Board.

In an October 2011 decision, the Board denied an initial increased rating for bilateral hearing loss on a schedular basis.  The Board also remanded the matter of entitlement to an extraschedular rating for bilateral hearing loss to the Under Secretary for Benefits or the Director of Compensation and Pension Service.

In an administrative review issued February 21, 2012, the Director of Compensation Service denied entitlement to an extraschedular evaluation for bilateral hearing loss.  The AOJ issued an SSOC in March 2012 that denied entitlement to an extraschedular evaluation for bilateral hearing loss, and the matter was returned to the Board. 

In a December 2013 decision, the Board granted entitlement to an extraschedular 10 percent rating for bilateral hearing loss for the entire appeal period.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Veteran's attorney and the VA General Counsel submitted a Joint Motion for Partial Remand, in which they agreed to vacate the portion of the December 2013 decision that denied an extraschedular rating in excess of 10 percent and remand the issue to the Board for action consistent with the Joint Motion, i.e., provide adequate reasons and bases for its decision to limit the extraschedular rating to 10 percent.  In September 2014, the Court issued an Order which incorporated the Joint Motion for Remand (JMR). 

In February 2015, the Board remanded the matter to the AOJ to afford the Veteran an additional VA audiological examination.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

	
FINDINGS OF FACT

The Veteran's hearing loss disability does not cause impairment consistent with an extraschedular disability rating in excess of 10 percent.


CONCLUSION OF LAW

The criteria for an extraschedular disability rating in excess of 10 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in January 2004, sent prior to the February 2008 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for bilateral hearing loss, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

After the award of service connection in the February 2008 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his bilateral hearing loss was granted by the RO in February 2008, and a noncompensable rating was assigned effective December 31, 2003.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations, as well as the Veteran's VA and private treatment records.  Also of record is the transcript of the January 2011 Board hearing, along with various written statements by the Veteran and by his representative on his behalf.  The Board finds that no further AOJ action on this matter, prior to appellate consideration, is required.

As regards the January 2011 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient.

Here, during the January 2011 hearing, the undersigned identified the issue on appeal.  During hearing, information was solicited from the Veteran regarding the symptoms and severity of his bilateral hearing loss.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  While the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, as the Veteran's claim was remanded for additional development.  Under these circumstances, nothing gave rise to the possibility that any existing evidence relevant to the claim herein decided had been overlooked.  

As noted above, the Board sought further development of the claim in April 2011, October 2011, and February 2015, to include affording the Veteran VA examinations so as to determine the nature and severity of his bilateral hearing loss, and referring the claim for extraschedular evaluation in October 2011.  As a result of such remand directives, the Veteran was afforded VA examinations in June 2011 and June 2015, and his claim was reviewed by the Director of Compensation Service in February 2012.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

As noted above, the issue on appeal is whether the Veteran is entitled to an extraschedular rating in excess of 10 percent for his bilateral hearing loss. 

The Court has set forth a three-step analysis for analyzing extraschedular rating issues.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun, 
22 Vet. App. at 115.  Therefore, initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. 

In the second step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) (i.e., marked interference with employment and frequent periods of hospitalization).  Id. at 116. 

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, in October 2011, the Board referred the matter of entitlement to an extraschedular rating for bilateral hearing loss to the Under Secretary for Benefits or the Director of Compensation and Pension Service.  The Director reviewed the record in a February 2012 administrative review for extraschedular consideration, and concluded that the evidence presented did not demonstrate that the symptomatology consistently associated with the Veteran's bilateral hearing loss was not wholly contemplated by the criteria utilized to assign a 20 percent evaluation, and that the past evaluation of zero percent was appropriate.  The Director also indicated that the Veteran reported that he was currently working, and that no special accommodations or change in job duties was noted in the claims file due to the Veteran's hearing loss.  The Director stated that none of the available evidence showed marked interference with any past employment due to the Veteran's hearing loss, and there was no evidence from current or past employers demonstrating problems with hearing loss affecting any employment. 

In December 2013, the Board found that "the schedular criteria do not consider the significant effects of bilateral hearing loss on the Veteran's occupation as a sales director, including the difficulties he has in providing relevant contributions to sales-related conversations, accurate guidance to subordinates, and participating in multi-speaker and one-on-one conversations in environments with varying levels of background noise."  The Board concluded that the Veteran was entitled to an extraschedular rating of 10 percent, but no higher, for the entire period on appeal.

As noted above, the September 2014 JMR noted that the Board did not provide adequate reasons and bases as to why an extraschedular rating in excess of 10 percent for bilateral hearing loss was not warranted.  The Board has again carefully reviewed and considered all evidence of record and has determined that an extraschedular rating in excess of 10 percent is not warranted.

The relevant evidence of record includes various statement submitted by the Veteran and his representative, VA examination reports, and VA and private treatment records.

An October 2003 private audiological treatment record reflects that the Veteran's speech recognition ability was 96 percent in the left ear and 92 percent in the right ear.  The impression was bilateral mild to moderate high frequency sensorineural hearing loss.

In a January 2004 letter, the Veteran's private physician indicated that the Veteran had a history of severe sensorineural hearing loss.

The Veteran was afforded a VA contract audiology examination in November 2007.  The examiner noted that the Veteran's symptoms included the inability to hear and understand speech, and persistent ringing in both ears.  

A January 2011 report from the Veteran's private audiologist, Dr. P.R., indicates that the Veteran had speech discrimination scores of 87 percent for the right ear and 75 percent for the left ear.  Dr. P.R. stated that the Veteran's speech discrimination scores indicated that even when sounds are presented loud enough for the Veteran to hear, he is only able to understand a fair amount.  However, Dr. P.R. did not indicate the Veteran's hearing loss symptoms were not encompassed by his speech discrimination scores.

The Veteran submitted January 2011 emails from his two sons, in which they stated that the Veteran would often ask to have sentences repeated.  In public areas with low to mid-level noise, he was unable to take part in conversations because of his hearing difficulties.

In January 2011, lay statements were received from the Veteran's colleagues, R.S., S.E., R.Sp., and T.T., who have known the Veteran personally and professionally from 16 to over 30 years.  R.S. indicated that the Veteran was not as attentive and responsive as he used to be, nor as involved in conversations.  He stated that the Veteran does not respond because he cannot hear, though a person may think the Veteran is just not paying attention.  S. E. stated that the Veteran's hearing difficulties initially began with the Veteran asking people to repeat themselves, and was more prevalent in situations with background noise.  S.E. also stated that this request for repetition occurs even where there is little to no background noise, and when one is not facing the Veteran in conversation, he does not respond.  The Veteran's colleague, R. Sp., indicated that the Veteran's hearing has steadily gotten worse, and people have to stand in front of the Veteran when talking to him.  Finally, T. T. indicated that he thought the Veteran was ignoring others, although he really could not hear, and observed that the Veteran was frequently frustrated in group conversational settings. 

At the January 2011 hearing, the Veteran indicated that his work as a sales director was impacted by his bilateral hearing loss.  He stated that as sales director for the company, he had to motivate his sales force and assist them when they had situations with customers.  The Veteran testified that because he did not respond correctly to his salespersons and gave them incorrect directions for dealing with customer situations, it affected his bonus levels with the company because he was not steering his sales force in the right direction. 

To support his claim, the Veteran provided written statements in January 2011 and April 2012, in addition to his January 2011 hearing testimony, to explain the effects of his bilateral hearing loss on his life and employment as a sales director.  The Veteran indicated that his bilateral hearing loss prevented participation in group conversations, and his inability to hear made him lose focus during conversations, which further hampered his ability to participate since he would not be aware of the topic of conversation.  The Veteran indicated that he was alone in customer conversations, and could not engage when he could not hear the facts.  Further, his bilateral hearing loss interfered with his ability to interact with others in noisy places, and made him embarrassed to ask peers and customers to repeat themselves constantly.  His conversations became less meaningful and did not flow properly in these situations.  In addition, the Veteran had difficulty in his ability to distinguish sounds.  As a result, people often thought he was ignoring them when he did not respond, or he would respond with a completely different answer than he should have based on what he thought he heard.  The Veteran did not understand or trust what he heard due to his hearing loss, and knew his colleagues and customers did not think he was as sharp as he used to be since he does not hear as well as before.  He stated that he could not assert himself the way he used to, developed anxiety related to fear of failure in his sales performance, and suffered with depression and anger that affected his sales performance.  The Veteran stated that he suffered from these hearing difficulties, despite having hearing aids. 

In June 2011, the Veteran was afforded a VA examination.  The examiner stated that the Veteran's hearing loss had significant effects on his occupation as it interfered with his ability to communicate effectively.  The Veteran reported that he often could not hear what customers or sales representatives were saying, especially in group settings.  He also reported that he struggled to hear conversations with his wife.  The examiner stated that the impact of the Veteran's hearing loss on occupational activities was poor social interaction and difficulty hearing. 

In a statement received in March 2012, the Veteran stated that his hearing loss resulted in a lack of sales performance which was "directly tied to [his] declining compensation."

The Veteran was afforded another VA audiology examination in May 2015.  The examiner noted that the puretone thresholds could not be tested because there were inconsistent speech recognition thresholds and responses and poor test/retest reliability.  The examiner noted that the Veteran responded to instructions when the examiner was behind him which would not have happened if the results were valid.  The examiner further stated that there was evidence of symptom embellishment and submaximal effort, and he concluded that the examination was not valid for rating purposes (not indicative of organic hearing loss).  The examiner also found that the Maryland CNC speech discrimination score was not appropriate for the Veteran.  The examiner concluded that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work.

The evidence of record shows that the Veteran has reported difficulty hearing others, especially in group settings with background noise, and on the telephone.  The Board notes that such symptomatology is addressed by the rating criteria under which bilateral hearing loss is rated.  The Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss, to include difficulty hearing and understanding speech, especially with background noise, or on the telephone is a disability picture that is considered in the current schedular rating criteria.

Even though difficulty hearing is contemplated under the rating schedule, the Board has awarded a separate compensable extraschedular evaluation.  In the vacated Board decision, (except for the award of the additional 10 percent on an extraschedular basis), it was determined that an additional 10 percent rating was warranted as the schedular criteria did not consider the significant effects of bilateral hearing loss on the Veteran's occupation as a sales director, including the difficulties he had in providing relevant contributions to sales-related conversations, accurate guidance to subordinates, and the participation difficulties he experienced in multi-speaker and one-on-one conversations in environments with varying levels of background noise.  

The Board finds that the evidence does not establish that the Veteran's bilateral hearing loss has resulted in an impairment of more than an additional 10 percent of the Veteran's average earning capacity.  The current combined rating for the Veteran's hearing loss is 










The Board notes that the Veteran has claimed that he has experienced a lack of sales performance because of his hearing loss.  However, he has not submitted any evidence to support such contention.  In addition, the Board questions the Veteran's credibility as to the severity of his hearing loss as the May 2015 VA examiner specifically found that there was evidence of symptom embellishment and submaximal effort.  Accordingly, the Board finds an extraschedular rating in excess of 10 percent is not warranted.


ORDER

An extraschedular rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


